No. 87-513,
                                    87-542
               IN THE SUPREME COURT OF THE STATE OF MONTANA


                                                 No. 87-513
DONALD W. LAKE and BERNADINE A. LAKE,
husband & wife,
              Plaintiffs and Appellants.
       -vs-
LAKE COUNTY, MONTANA, and INDIVIDUAL
MEMBERS OF THE LAKE COUNTY BOARD OF
COMMISSIONERS,
              Defendants and Respondents.

THE CITY OF RONAN, a Montana Municipal
corporation,
              Plaintiff and Respondent,
       -vs-
DONALD WILLIAM LAKE, a/k/a DONALD W. LAKE,
and BERNADINE A. LAKE,
              Defendants and Appellants.

APPEAL FROM:    District Court of the Twentieth Judicial District,
                In and for the County of Lake,
                The Honorable C.B. McNeil, Judge presiding.
COUNSEL OF RECORD:
       For Appellant:
              Edward K. Duckworth, Ronan, Montana
       For Respondent :
              William H. Coldiron; Gough, Shanahan, Johnson &
              Waterman, Helena, Montana
              Larry J. H~stler,County Attorney, Polson, llontana
       For Amicus Curiae: (David Tilton, Deputy County Atty.)
              Philip J. Grainey; French Mercer & Grainey, Polson,
              Montana

                                   Submitted on Briefs:   June 9, 1988
                                     Decided:   ALlg~st2 , 1988




                                   Clerk
Mr. Justice John C.   Sheehy delivered the Opinion of the
Court.


     This action was commenced as an eminent domain
proceeding brought by the City of Ronan (Ronan) to condemn
land owned by the Lakes in furtherance of an airport
expansion project.   Donald and Bernadine Lake responded by
seeking a preliminary injunction halting the action by Ronan,
summary judgment and a delay in the proceedings. The Lakes
also sought a preliminary injunction against Lake County
prohibiting funding of Ronan's actions. Following a hearing,
the District Court of the Twentieth Judicial District, Lake
County, issued orders denying the Lake's motions and quashing
the motion for preliminary injunction as to Lake County. We
affirm.
     The issues before the Court are:
     1. Does formation of a joint airport board pursuant to
5 67-10-204, -206, MCA, preclude independent exercise of the
power of eminent domain by a member municipality for airport
purposes?
     2. Does Ronan's independent eminent domain proceeding
constitute a violation of the Lakes' right to due process?
     3. Did the District Court err in denying the Lakes'
application for a preliminary injunction against Ronan?
     4. Did the District Court err in granting Lake County's
motion to quash the Lakes' application for a preliminary
injunction?
     On October 16, 1947, Lake County, the City of Polson,
the Town of St. Ignatius, and Ronan entered an agreement
providing for the establishment of a joint airport board. As
the original agreement neared its expiration date, the
parties again joined together in an attempt to further the
public good.    On March 18, 1966, the parties entered an
agreement for a term of 25 years which, as amended, provides,
in pertinent part:
                             I
                  CREATION OF JOINT BOARD
    There is hereby created, pursuant to the provisions
    of Chapter 288, Laws of 1947, a Joint Airport
    Board, to have, and which shall have, the
    jurisdiction    over   the    planning,    acquiring,
    establishment,       development,       construction,
    enlargement, improvement, maintenance, equipment,
    operation, regulation, protection and policing of
    said joint airports or landing fields or other air
    navigation   facilities    established,    owned   or
    controlled, or to be established, owned or
    controlled by the county and cities and town
    aforementioned, located upon the sites above
    mentioned   and   which   shall    have,   as   well,
    jurisdiction over the airport hazards as authorized
    by Chapter 288, Laws of 1947.


                     POWERS AND DUTIES
         The    Joint  Airport   Board   created   and
    established hereby shall have the following powers
    and duties:
          (1) To provide for the planning, acquisition,
    establishment,      development,      construction,
    enlargement, improvement, maintenance, equipment,
    operation, regulation, protection and policing of
    the joint airports or landing fields on the sites
    above    described,  and   other   air   navigation
    facilities established thereon or to be established
    thereon and all airport hazards, but the said Joint
    Airport Board shall make no contract nor incur any
    obligation for such purposes, nor for any one of
    them, which singly or in the aggregate shall
    involve an expenditure of any more money than is
    available under the Joint Airport Board Budget for
    such purpose.
     The agreement does not vest the joint airport board with
the power to tax or the power of eminent domain.           In
addition, although the agreement provides for joint ownership
of the various airports, Ronan has held record fee simple
title to the Ronan airport property since its construction in
the early 1950's. The controversy at hand arises as a result
of Ronan's efforts to condemn the Lake's land in order to
expand the airport without benefit of the consent and
approval of the joint airport board.
     On August 29, 1986, Ronan and Lake County jointly
applied to the Federal Aviation Administration (FAA) for an
airport expansion grant in order to fund acquisition of the
land. Following approval of a $256,500 grant by the FAA, and
written acceptance of the same by Ronan and Lake County, the
money was deposited in the "Airport Fund for the City of
Ronan. I
       '   Shortly thereafter, Ronan began eminent domain
proceedings against the Lakes. Ronan's efforts were funded
by the "Airport Fund for the City of Ronan."
                       EMINENT DOMAIN
     The crucial question is the effect of the 1966 agreement
entered into by Ronan and the other signators.      The Lakes
argue that as a result of the adoption of the joint airport
board agreement, S 67-10-205 (2)(c), MCA, mandates that Ronan
may bring an eminent domain proceeding for airport purposes
only as a joint action with the other signators.           We
conclude, however, that the Lakes take an overly narrow view
of Ronan's power of eminent domain.
     Generally, the power of eminent domain is viewed as an
inherent attribute of sovereignty existing without reliance
on constitutional acknowledgement.       State v. Aitchison
(1934), 96 Mont. 335, 341, 30 P.2d 805, 808. At its heart,
the sovereign's right of eminent domain is little more than
an embodiment of the principle that the rights of the
individual sometimes pale in comparison with the needs of the
common welfare.    Butte, Anaconda & Pacific Ry. v. Montana
Union Ry. Co. (1895), 16 Mont. 504, 536, 41 P. 232, 243. It
is a right necessarily incident to the government's duty to
serve the common need and advance the general welfare.
     From the days of early statehood, the legislature has
recognized the need to endow municipalities with the power of
eminent domain for the good of the whole. Consequently, with
the advent of the broad availability of commercial aviation,
the 1947 Montana Legislature acted to ensure that Montanans
would reap the benefits inherent in increased air service.
See, Ch. 288, Laws of Montana (1947).         Then, as now,
"Expansion,   not    restriction,   [was]   the   legislative
watchword. " See Montana Talc Co. v. Cyprus Mine Co. (1987),
748 P.2d at 444, 448, 44 St.Rep. 2161, 2166.
     Chapter 288 of the Laws of Montana (1947), declared
itself to be an act "providing for acquisition, construction,
maintenance, operation, and regulation" of airports by
municipalities and counties. In addition, the Act authorizes
counties and municipalities to accomplish this task either
jointly or separately, through the use of eminent domain.
See, Ch. 288, S;S; 3, 14, Laws of Montana (1947) .   However,
consistent with the broad grant of authority embodied by the
Act, and the earlier enactments of the 1929 legislature
granting similar rights, the 1947 legislation did not
specifically provide that the creation of a joint airport
board constituted a waiver of the right to independent
action.   Both the 1929 and 1947 Acts, as codified in Title
67, Ch. 10, remain substantially unchanged.
     At issue in the instant case is the interaction of the
various sections of Title 67, Ch. 10. The statutes at issue
provide in pertinent part:
67-10-102.     Acquisition and establishment of
airports and landing fields.       (1)    counties,
cities, a x towns in this state may, either
individually or    the joint action of a county and
one or more o f thecities and towns within its
border, acquire by gift, deed, purchase, or
condemnation land for airport or landing field
purposes and thereon establish, construct, own,
control, lease, equip, improve, operate and
regulate airports . . ..      -        -




 (2) In addition a county, city, or town may do the
acts authorized by this section by acting jointly
with one or more counties, with one or more cities,
with one or more towns, or any combination of such
counties, cities, or towns . . .
67-10-103.    Public purpose.      (1)  Any lands
acquired, owned, controlled, or occupied by any
county, city, or town, individually or-         to
o   n action as herein provided for-the   purposes
enumerated in 67-10-102, are acquired, owned,
controlled, and occupied for a public use and as a
matter of public necessity, and such counties,
cities, and-towns, whether-acting individually or
jointly, - - right to acquire property for
          have the
such purposes under the power of eminent domain as
and for a public use or 'ecessity.
(2)  The acquisition of any land or interest
therein pursuant to this chapter; the planning,
acquisition,       establishment,       development,
construction, improvement, maintenance, equipment,
operation, regulation, protection, and policing of
airports and air navigation facilities, including
the acquisition or elimination of airport hazards;
and the exercise of any other powers herein granted
to municipalities and other public asencies, - -
                                               to be
severally- or jointly exercised, are public and
governmentaT functions, exercised for a public
purpose and matters of public necessity . . .-
67-10-201.  General municipal powers (1)   Every
municipality may, out of any appropriations
or other money made available for such purposes,
plan, establish, develop, construct, enlarge,
improve, maintain, equip, operate, regulate,
protect, and police airports and air navigation
facilities,   either  within  or   without   the
territorial limits of such municipality and within
or without the territorial boundaries of this
state, including the construction, installation,
equipment, maintenance, and operation at such
airports of buildings and other facilities for the
servicing of aircraft or for the comfort and
accomodation of air travelers and the purchase and
sale of supplies, goods, and commodities as an
incident   to   the   operation  of   its   airport
properties. For such purposes the municipality may
use any available property that it may now or
hereafter own or control and may, by purchase,
gift, devise, lease, eminent domain proceedings, or
otherwise, acquire property, real or personal, or
any interest therein,.  ..
67-10-202. Creation of board--fundin%--rules.      (1)
The county, city, o r t o w n , acting individually or
acting jointly as authorized by 67-10-102, having
established an airport or landing field and
acquired property for such purpose, may construct,
improve, equip, maintain, and operate the same and
for that purpose may create a board or body from
the inhabitants of such county, city, or town, or
such joint subdivisions of the state for the
purpose of conferring upon them, and may confer
upon them, the jurisdiction for the improvement,
equipment, maintenance, and operation- of such
airport or landing field.. .  .
67-10-204.   Joint exercise of powers.     (2) All
powers, privileges, and authority granted to any
municipality by this chapter may - exercised and
                                  be
enjoyed jointly with any public agency of this
state and jointly with any public agency of any
other state or of the United States to the extent
that the laws of such other state or of the United
States    permit   such    joint     exercise   or
enjoyment.. ..
67-10-205.    Joint airport board.     (1)   Public
agencies acting jointly pursuant to 67-10-204
through 67-10-206 shall create a joint board which
shall consist of members appointed by the governing
body of each participating public agency..   .. The
joint board shall have power to plan, acquire,
establish, develop, construct, enlarge, improve,
maintain, equip, operate, regulate, protect, and
police any airport or air navigation facility or
     airport hazard to be jointly acquired, controlled,
     and operated; and such board may exercise on behalf
     of its constituent public agencies all the powers
     of each with respect to such airport, air
     navigation facility, or airport hazard, subject to
     the   limitations of    subsection   (2) of    this
     section.. ..
      (2)(c) Eminent domain proceedings under 67-10-204
     through 67-10-206 may be instituted only by
     authority   of   the   governing  bodies   of   the
     constituent public agencies of the joint board. If
     so authorized, such proceedings shall be instituted
     in the names of the constituent public agencies
     jointly, and the property so acquired shall be held
     by said public agencies as tenants in common until
     conveyed by them to the joint board.      (Emphasis
     added. )
     By its terms, § 67-10-205(2) (c), MCA, requires joint
action when an eminent domain proceeding is brought pursuant
to the authority of a joint airport board. However, it does
not, on its face, preclude action separate and apart from the
joint airport board.     Statutes cannot be examined in a
vacuum. Rather, statutes affecting the same topic should be
read together and, if possible, harmonized so as to give
effect to each of them.       See, Schuman v. Bestrom (Mont.
1985), 693 P.2d 536, 42 St.Rep. 54.
     In the instant case, § § 67-10-102, -103, -201, and -202,
MCA, evidence a legislative intent to empower municipalities
to act either jointly or independently.      In addition, our
state constitution demonstrates an intent to endow cities
with a broad grant of power.      "The powers of incorporated
cities and towns and counties shall be liberally construed."
Art. XI,      4(2), 1972 Mont. Const.      Further, when the
authority of a city is in question, "every reasonable doubt
as to the existence of a local government power or authority
[is to] be resolved in favor of the existence of the exercise
of that power or authority." Section 7-1-106, MCA.
      To  limit   the   statutory   scheme  to   the   narrow
interpretation suggested by the Lakes would fly in the face
of both constitutional and legislative directive. We are not
prepared to do so. Neither the joint airport board agreement
nor any of the provisions of Title 67, Ch. 10, specifically
prohibit the independent exercise of a municipality's power
of eminent domain.      Rather the power in this case is
expressly granted. We must conclude that Ronan acted within
its statutory powers to exercise eminent domain.
                         DUE PROCESS
     The crux of the Lakes' due process argument is that it
is unfair to allow Ronan to bring an independent eminent
domain proceeding and thereby manipulate the geographical
area subject to a public necessity determination. However,
although ably argued, the Lakes are unable to cite authority
in support of their contention.     We conclude that such a
failure is not the result of a lack of diligence, but rather
reflects the lack of merit of the claim.
     The right to due process guarantees that no person shall
be   deprived of property     pursuant   to eminent domain
proceedings without adequate notice, a hearing and just
compensation.   See Housing Authority v. Bjork (1940), 109
Mont. 552, 98 P.2d 324. Ronan's compliance with the eminent
domain procedures contained within Title 70, Ch. 30, MCA,
clearly satisfies those requirements.
                   PRELIMINARY INJUNCTION
     As the Lakes' claim to entitlement to a preliminary
injunction was founded on the alleged statutory and
constitutional violations committed by Ronan, the claim is
clearly without merit. We therefore limit our discussion to
the issue of the quashing of the application for preliminary
injunction against Lake County.
     The first allegation of error concerns the adequacy of
the District Court's order denying the Lakes' application for
preliminary injunction and granting Lake County's motion to
quash. Specifically, that the District Court failed to make
adequate findings of fact and conclusions of law.
     Pursuant to Rule 52 (a), M.R.Civ.P., orders granting or
refusing interlocutory injunctions shall be accompanied by
findings of fact and conclusions of law.       See Ensley v.
Murphy (1983), 202 Mont. 406, 658 P.2d 418.      However, the
extent of such findings and conclusions is necessarily
dependent on the facts and circumstances of each case.
Consequently, the litmus test in such cases is whether the
District Court's order sets forth its reasoning in a manner
sufficient to allow informed appellate review.        Accord,
Clemans v. Martin (Mont. 1986), 719 P.2d 787, 43 St.Rep. 994.
     In the instant case, the District Court found that the
Lakes' prayer for relief failed because they retained a
plain, speedy, and adequate remedy at law--the Lakes
complaint for damages.   Although the court failed to state
its findings and conclusions in the recommended form, the
court's reasoning is nevertheless clear.          Under such
circumstances, we conclude the Lakes' specification of error
is meritless.
     In the second and third specifications of error, the
Lakes contend that the District Court's order is erroneous
because the possible award of damages is not sufficient to
remedy Lake County's illegal funding of Ronan's illegal
eminent domain proceedings, and that the County's action
results in the indirect seizure of the Lakes' land because
the land will be held by the joint airport board.          Fe
                                                            J
disagree.
     As noted above, Ronan is free to pursue independent
eminent domain proceedings. Upon the successful completion
of the eminent domain proceedings, and payment of just
compensation, title to the property will be vested in Ronan
alone. Neither Lake County nor the joint airport board will
hold an interest in the property. The Lakes' contention that
Lake County is indirectly seizing their land must therefore
fail.
      In addition, the Lakes have made no showing that the
funding of the project is unlawful. Lake County merely acts
as custodian of the separate airport funds. When not bound
by the procedural constraints of joint action under 5
67-10-201, et seq., MCA, Lake County remains free to release
funds to Ronan upon lawful request
                                 A
     The judgment is affirmed.

                                         Justice
We Concur:
                             I




          Justices


             & Lit'-4
 %IvuJb Frank I. flaswell,
  Hon.
  sitting for Chief ~ustice
  J. A. Turnage